DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 03/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 
Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dlugos; Daniel F. et al. (Pub. No.: US 20060211913 A1, hereinafter referred to as "Dlugos") in view of Forsell; Peter (Pub. No.: US 20150359617 A1, hereinafter referred to as “Forsell”).
As per independent Claim 1, Dlugos discloses a medical device for narrowing or shutting off an anatomical channel (Dlugos in at least abstract, fig. 1-6,  fig. 12, fig. 22, fig. 38-43, [0002], [0004-0006], [0053-0054], [0057], [0064-0065], [0072], [0079], [0102], [0105], [0123], [0128-0131], [0135-0136] for example discloses relevant subject-matter. More specifically, Dlugos in at least fig. 1-5, fig. 39-43, [0004] for example discloses a medical device 30 for narrowing or shutting off an anatomical channel (see Dlugos at least fig 5). See at least Dlugos [0004] “a restriction system for forming a restriction in a patient comprises an implantable restriction device that is operable to form a restriction in a patient”), the medical device comprising 
a band part which is adapted to be placed around body tissue surrounding the anatomical channel and which is closeable to form a ring that encloses a through-opening for the body tissue, the band part has a hollow chamber, and the through-opening is configured to be made smaller by introducing a fluid into the hollow chamber (Dlugos in at least fig. 1-5, fig. 39-43, [0054] for example discloses a band part 38/508/514 which is adapted to be placed around body tissue  40 surrounding the anatomical channel and which is closeable to form a ring that encloses a through-opening for the body tissue, the band part 38/508/514 has a hollow chamber 46, and the through-opening is configured to be made smaller by introducing a fluid into the 
a pump unit that is configured to convey the fluid to the band (Dlugos in at least fig. 1-5, fig. 12, [0064-0065] [0128] for example discloses a pump unit/pump that is configured to convey the fluid to the band. See at least [0128] “pressure sensor 500 may be used when a pump (not shown) or any other device is used to adjust pressure within … band 502”), 
the electronic control system is configured to detect a pressure value corresponding to or dependent on a pressure of the fluid in the hollow chamber (Dlugos in at least fig. 1-5, fig. 12, [0064-0065], [0128] for example discloses the electronic control system 126, 132 is configured to detect a pressure value via pressure sensor 84 corresponding to or dependent on a pressure of the fluid in the hollow chamber 46); and 
an air pressure sensor configured to detect atmospheric pressure and signal the electronic control system (Dlugos in at least fig. 12, [0128] for example discloses an air pressure sensor 152 configured to detect atmospheric pressure and signal the electronic control system 126, 132);
wherein the electronic control system is configured to store a reference value of the pressure value detected by the electronic control system and a reference value of an atmospheric air pressure value detected by the air pressure sensor, and the electronic control system is configured to adjust the pressure of the fluid in the hollow chamber for narrowing or shutting off the anatomical channel in dependence on a stored reference value of the pressure value and 
Dlugos does not explicitly disclose pump unit component details.
In an analogous anatomical channel constricting or blocking medical device field of endeavor, however, Forsell discloses a medical device for narrowing or shutting off an anatomical channel (Forsell in at least fig. 30A, fig. 30B, fig. 32, abstract, [0078], [0361], [0365-0366] for example discloses relevant subject-matter. More specifically, Forsell in at least fig. 30A, fig. 30B, [0361] for example discloses a medical device (fig. 30A, 30B) for narrowing or shutting off an anatomical channel. See Forsell in at least [0361] “a hydraulically operable 
a pump unit that is configured to convey the fluid and includes an electric drive and an electronic control system that controls the electric drive (Forsell in at least fig. 30A, fig. 30B, fig. 32, [0078], [0361], [0365-0366] for example discloses a pump unit (fig. 32) that is configured to convey the fluid and includes an electric drive 82 and an electronic control system/control device that at least indirectly controls the electric drive 82. See at least [0078] “the control device comprises a programmable internal control unit, such as a microprocessor, and the method comprises implanting in the patient the internal control unit and controlling by the internal control unit the constriction device and/or stimulation device. The control device may also comprise an external control unit outside the patient's body. In this case, the method comprises controlling by the external control unit the constriction device and/or stimulation device and, optionally, using the external control unit to program the implanted internal control unit”).
Dlugos in [00128] discloses use of pump but does explicitly detail pump unit component details which are explicitly disclosed by Forsell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pump unit of the fluid adjustable restrictive device as taught by Dlugos, with pump unit components, as taught by Forsell. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of electronically and electrically supplying 

As per dependent Claim 2, the combination of Dlugos and Forsell as a whole further discloses medical device further comprising a pressure sensor arranged in the fluid or bordering the fluid or on a surface of the band part delimiting the through-opening (Dlugos in at least fig. 38-39, fig. 41-43, [0128-0131]. See at least Dlugos [0128] “a pressure sensor 500 may be located within a gastric band 502. For instance, pressure sensor 500 may be positioned within an inflatable portion of gastric band 502”; [0129] “a pressure sensor 504 may be located within a catheter 506 that is positioned between a gastric band 508 and a port 2042, pump, reservoir, or other device in fluid communication with catheter 506”; [0131] “a pressure sensor is located at the interface of an injection port and catheter, and/or at the interface of a gastric band and catheter. Still other suitable locations for a pressure sensor … including but not limited to any location in or adjacent to the fluid path of a gastric band system”).

As per dependent Claim 3, the combination of Dlugos and Forsell as a whole further discloses medical device further comprising an operating unit arranged spatially separate from the pump unit (Dlugos in at least fig. 1-5, fig. 12, [0064-0065], [0128] for example discloses use of a pump unit/pump. See at least Dlugos [0128] “pressure sensor 500 may be used when a pump (not shown) or any other device is used to adjust pressure within … band 502” and in at least fig. 12, [0102], Dlugos discloses a remote operating unit 136,140. Further, Forsell in at least fig. 30A, fig. 30B, fig. 32, [0078], [0361], [0365-0366] for example discloses an operating unit/remote control arranged spatially separate from the pump unit (fig. 32). See at least Forsell , and wherein the operating electronics unit, and the pump electronics unit and the operating electronics unit communicate via a wireless link (Forsell in at least [0078] disclose the electronic control system/control device  of the device comprises the pump electronics unit/internal control unit and the operating electronics unit/external control unit, and the pump electronics unit, and wherein the operating electronics unit communicate via a wireless link 90. See Forsell at least [0078] “the control device comprises a programmable internal control unit, such as a microprocessor, and the method comprises implanting in the patient the internal control unit and controlling by the internal control unit the constriction device and/or stimulation device. The control device may 
As per dependent Claim 4, the combination of Dlugos and Forsell as a whole further discloses medical device wherein the pump unit includes a pump part having a receiving space filled with the fluid, a volume of which is variable by the electric drive (Forsell in at least fig. 32. [0365-0366] for example discloses the pump unit (fig. 32) includes a pump part having a receiving space 81 filled with the fluid, a volume of which is variable by the electric drive 82. See at least [0365-0366] “a fluid supply device including a bellows reservoir 80 defining a chamber 81, the size of which is variable by an operation device comprising a remote controlled electric motor 82. The reservoir 80 and the motor 82 are placed in a housing 83. Moving a large wall 84 varies the chamber 81. The wall 84 is secured to a nut 85, which is threaded on a rotatable spindle 86. The spindle 86 is rotated by the motor 82. A battery 89 placed in the housing 83 powers the motor 82. A signal receiver 90 for controlling the motor 82 is also placed in the housing 83. Alternatively, the battery 89 and the signal receiver 90 may be mounted in a 
As per dependent Claim 5, the combination of Dlugos and Forsell as a whole further discloses medical device wherein the pump part includes a bellows (Forsell in at least fig. 32. [0365-0366] for example discloses the pump part includes a bellows 80. See at least [0365] “a fluid supply device including a bellows reservoir 80 defining a chamber 81, the size of which is variable by an operation device comprising a remote controlled electric motor 82”).

As per dependent Claim 6, the combination of Dlugos and Forsell as a whole further discloses medical device wherein the pump part further comprises an actuating element that is adjustable by the drive, and the volume of the receiving space of the pump part changes upon adjustment of the actuating element (Forsell in at least fig. 32. [0365] for example discloses the pump part further comprises an actuating element 84, 86, 85 that is adjustable by the drive 82, and the volume of the receiving space 81 of the pump part changes upon adjustment of the actuating element. See at least [0365] “a fluid supply device including a bellows reservoir 80 defining a chamber 81, the size of which is variable by an operation device comprising a remote controlled electric motor 82. The reservoir 80 and the motor 82 are placed in a housing 83. Moving a large wall 84 varies the chamber 81. The wall 84 is secured to a nut 85, which is threaded on a rotatable spindle 86. The spindle 86 is rotated by the motor 82.”).
As per dependent Claim 7, the combination of Dlugos and Forsell as a whole further discloses medical device wherein the pump unit includes a battery for supplying the drive with electrical energy (Forsell in at least fig. 32. [0365] for example discloses the pump unit (fig. 32) includes a battery 89 for supplying the drive 82 with electrical energy).

As per dependent Claim 13, the combination of Dlugos and Forsell as a whole further discloses medical device wherein the medical device is an artificial urethral sphincter (Dlugos in at least [0136] discloses applicability to treat urinary incontinence).
Allowable Subject-Matter
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 14, none of the prior art discloses or renders obvious a method for monitoring a fluid volume of a medical device that is fillable with a fluid and serves to shut off and free an anatomical channel, the method comprising: placing a band part around body tissue surrounding the anatomical channel and closing the band part to form a ring … the band part including a hollow chamber is fillable with fluid … providing a pump unit which serves to convey the fluid and includes an electric drive that is controllable by an electronic control system, detecting a pressure value corresponding to or dependent on a pressure of the fluid in the hollow chamber using the electronic control system, detecting atmospheric pressure with an air pressure sensor, and outputting an air pressure value to the electronic control system, storing a reference value of the pressure value detected by the electronic control system and a reference value of the air pressure value detected by the air pressure sensor in the electronic control system, detecting a current  pressure value by the electronic control system before the anatomical channel is freed and detecting a current  air pressure value by the air pressure sensor,   in combination with all the other features, arrangement of features and method steps as now explicitly, positively and specifically recited by the Applicants in independent Claim 14.
As per dependent Claim 9, 
Prior art US 20060211913 A1 discloses Dlugos; Daniel F. et al. discloses non-invasive pressure measurement in a fluid adjustable restrictive device. More specifically, Dlugos discloses an implantable restriction device configured to provide a restriction in a patient as a function of the pressure of fluid. The implantable restriction device includes one or more pressure sensors configured to sense pressure of the fluid within the implantable restriction device. Pressure data obtained by the one or more pressure sensors is communicated to a device located external to the patient, which processes the pressure data, and further provides a display to a user including information relating to the processed pressure data. Where the implantable restriction device comprises an adjustable gastric band, the one or more pressure sensors may be located in any number of the following locations: an injection port, an interface between the injection port and a catheter, in a catheter, in-line with a catheter, adjacent to a catheter, in a gastric band, in a gastric band buckle, or elsewhere. However, Dlugos does not disclose constricting device and method that determines a first difference between a current pressure value and the stored reference value of the pressure value and a second difference between  a current atmospheric air pressure value and the stored reference value of the air pressure using the electronic control system, and, determining by comparison and divergence of the first difference and the second difference by the electronic control system, a change of the fluid volume.
Prior art US 20150359617 A1 discloses Forsell; Peter discloses a method for controlling a flow of contents in the anatomical passageway of a patient. The method comprises gently constricting at least one portion of the tissue wall to influence the flow in the anatomical passageway, and stimulating the constricted wall portion to cause contraction of the wall portion to further influence the flow in the anatomical passageway. The method can be used for restricting or stopping the flow in the anatomical passageway, or for actively moving the fluid in 
However, patentable subject-matter of independent claim 14 and dependent claim 9 (i.e. “…determining a first difference between the current  pressure value and the reference value of the pressure value and a second difference between the current  air pressure value and the reference value of the air pressure value using the electronic control system, and, determining by comparison of the first difference and the second difference by the electronic control system, a change of the fluid volume”) has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 10-12, 15-16, dependent claims 10-12, 15-16 are allowable based on their direct/indirect dependency on corresponding allowable base claim.

Response to Amendment
 According to the Amendment, filed 03/22/2021, the status of the claims is as follows:
Claims 1, 3, 9-11 and 14  are currently amended; 
Claims 2,  4-7, 12, 13, 15, 16  are previously presented; and
Claim 8 is cancelled.
The Specification/Drawings has been amended in view of the Amendment, filed 03/22/2021.  No new matter was introduced.
By the current amendment, as a result, claims 1-7, 9-16  are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Pages 10-11 of Applicant’s Amendment dated  03/22/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  12/24/2020: [1]  The objection to claims is withdrawn in view of the amendment and arguments, filed 03/22/2021; [3]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  12/24/2020 are withdrawn in view of the amendment, filed 03/22/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 8-11 of Applicant’s Amendment dated  03/22/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1[A] Dlugos fails to disclose a pump, an electric drive, or an interface with an electronic control system for controlling the electric drive of the pump. 

[B]Dlugos does not disclose an electric drive controlled by an electronic control of the device based on comparison of reference values to the pressure values of the fluid in the hollow chamber as well as air pressure.

[C] There is nothing in Dlugos that suggests that the pressure of the fluid in the hollow chamber for constricting or blocking the anatomical channel is adjustable as a function of the stored reference value of the pressure value and the stored reference value of the air pressure value.

[D] With respect to Forsell, there is also no suggestion or disclosure with respect to an electronic control that stores a 

[E]In view of the foregoing, withdrawal of the Section 103 rejection of claim 1 is respectfully requested.

Applicant’s arguments 21[A-E] with respect to the above claim limitations in amended independent Claim 1 have been considered but were not found persuasive for the following reasons. 
With respect Applicant’s arguments 21 [A] and [D] above, arguing against the references individually, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of applied art, Dlugos and Forsell as a whole discloses all claim 1 limitation as explicitly, positively and specifically recited by the Applicants. Dlugos in at least fig. 1-5, fig. 12, [0064-0065] [0128] discloses a pump unit/pump that is configured to convey the fluid to the band. See at least [0128] “pressure sensor 500 may be used when a pump (not shown) or any other device is used to adjust pressure within … band 502”. Additionally, Dlugos in at least fig. 1-5, fig. 12, [0064-0065], [0128] discloses the electronic control system 126, 132 is configured to detect a pressure value via pressure sensor 84 corresponding to or dependent on a pressure of the fluid in the hollow chamber 46.
Although, as detailed above, Dlugos discloses a pump, Dlugos but does not explicitly disclose pump unit component details. Consquently, the secondary reference, Forsell, was 
 With respect to Applicant’s arguments 21 [C] above, Dlugos discloses the electronic control system is configured to store a reference value of the pressure value detected by the electronic control system and a reference value of an atmospheric air pressure value detected by the air pressure sensor, and the electronic control system is configured to adjust the pressure of the fluid in the hollow chamber for narrowing or shutting off the anatomical channel in dependence on a stored reference value of the pressure value and on the stored reference value of the air pressure value as explicitly, positively and specifically recited by the Applicants.  More particularly, Dlugos in at least fig. 12, [0064] for example discloses electronic control system 126, 132 configured for carrying out the calibration of the pressure sensor as a result of changes of the air pressure which necessarily requires both an air pressure value to be stored and also a pressure value has to be present and which therefore also has to be at least 
With respect to Applicant’s arguments 21 [B] and 21 [C], arguing that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “based on comparison of reference values to the pressure values of the fluid in the hollow chamber as well as air pressure”  “adjusting the pressure of the fluid in the chamber for constricting or blocking the anatomical channel as a function of the stored reference value for the pressure value as well as the stored referenced value for the air pressure value” emphasis added) are not recited in the rejected claim 1.  Claim 1 as now amended explicitly recites:

the electronic control system is configured to adjust the pressure of the fluid in the
hollow chamber for narrowing or shutting off the anatomical channel in dependence
on a stored reference value of the pressure value and on the stored reference value


Claim 1 as amended broadly recites “dependence on stored reference value” but does not recite the nature of the dependence as argued by the Applicants i.e. there is no comparison step or use of a function as asserted by the Applicants. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner urges the Applicants to further limit the claim by including nature of the dependence for example as detailed in dependent claim 9. Examiner also urges the Applicants to further  limit the claims as supported by the specification to include limitations that further define or describe how the stored reference value of the pressure value of the fluid is obtained for example as discussed in instant application specification para. [0054-0055], [0060].
For the foregoing reasons, the 35 U.S.C. 103 rejection of amended independent Claim 1 over the combination of applied art, Dlugos and Forsell as a whole is maintained at this time. Please see detailed claim interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 14 of Applicant’s Amendment dated  03/22/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 2-7 and 13.
[A] Claims 2-7 and 13 depend from claim 1 and would be similarly patentable over this combination for the same reasons noted above in connection with claim 1.




Conclusion
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        May 14, 2021